Citation Nr: 0308628	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  02-12-826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
October 1968.  He died in April 2000.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained and 
the duties to inform and assist have been met. 

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era; exposure to Agent Orange may be presumed.  

3.  The veteran died in April 2000; the immediate cause of 
death was cardiopulmonary arrest due to colon cancer.  

4.  At the time of his death, the veteran had not established 
service connection for any disabilities.  

5.  Colon cancer and colorectal cancer are not presumed to be 
caused by Agent Orange.  



6.  The veteran's fatal colorectal cancer is not shown by 
competent evidence to be related to his active military 
service, including exposure to Agent Orange; and it was not 
manifest to a compensable degree within one year of his 
discharge from service.  

7.  A service-connected disability did not cause or 
materially contribute to cause the veteran's death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1310, 5102, 5103, 5103A, 5107 (West Supp. 2002); § 201(c) of 
the "Veterans Education and Benefits Expansion Act of 
2001," Pub. L. No. 107-103, 115 Stat. 976 (2001); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309(a), (e), 3.312 (2002); 67 Fed. 
Reg. 67792-67793 (Nov. 7, 2002) (to be codified in pertinent 
part at 38 C.F.R. § 3.307).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the appellant's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statement of the case, and VA letters to the appellant, 
apprised her of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  In particular, in an October 2001 letter, the RO 
informed the appellant of the enactment of the VCAA, and 
asked her to identify any outstanding medical records that 
could be requested on her behalf.  Additionally, she was 
informed that VA would obtain the veteran's service medical 
records, VA records, and other pertinent federal records.  VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  However, it was ultimately the 
appellant's responsibility to submit any private records.  

There is no indication that this correspondence was returned 
as undeliverable.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the appellant of 
the information and evidence necessary to substantiate her 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, including reasonable attempts to 
obtain private medical evidence that was identified for which 
the appropriate release forms were received.  The veteran's 
service medical records and private medical reports are 
included in the record.  The appellant's written statements 
are also included in the file.  There is no indication that 
there exists any evidence which has a bearing on this case 
that has not been obtained.  The appellant and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of this appeal and 
have not identified any additional pertinent evidence that 
has not been associated with the record.  

II.  Service Connection for Cause of Death

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Where a veteran served 90 days or more during a period of 
war, and a malignant tumor becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.309(a) (2002); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002) 
(to be codified in pertinent part at 38 C.F.R. § 3.307).  

The law and regulations pertaining to Agent Orange exposure 
provide for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam Era.  38 U.S.C.A. § 1116(f), as amended by § 201(c) 
of the "Veterans Education and Benefits Expansion Act of 
2001," Pub. L. No. 107-103, 115 Stat. 976 (2001); 67 Fed. 
Reg. 67792-67793 (Nov. 7, 2002) (to be codified in pertinent 
part at 38 C.F.R. § 3.307).  

The statute and regulations also specify the diseases for 
which service connection may be presumed due to exposure to 
herbicide agents.  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, and respiratory cancers (cancers of the lung, 
bronchus, trachea, or larynx), and diabetes mellitus (Type 
2).  A list of soft tissue sarcomas is noted at the end of 
the regulation.  38 U.S.C.A. § 1116(a)(2), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001); 
38 C.F.R. § 3.309(e) (2002).  The Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41,442-449 (1996).  

A disease associated with exposure to herbicide agents listed 
in § 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifested 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifested or 
aggravated to a degree of 10 percent or more within a year, 
and respiratory cancers within 30 years, after the last date 
on which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 U.S.C.A. § 1116, 
as added by § 201 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107- 103, 115 Stat. 976 
(2001); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or hastened, 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the appellant's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records do not document any 
treatment for colon cancer or colorectal cancer.  Upon 
separation examination in October 1968, no clinical findings 
pertaining to the colon were indicated.  His service 
personnel records show that he served in Vietnam from April 
1968 to October 1968, during the Vietnam Era.  His awards and 
decorations include the Vietnam Service Medal and the Vietnam 
Campaign Medal.  Hence, as it has been established that he 
served in the Republic of Vietnam during the Vietnam Era, 
exposure to Agent Orange may be conceded.  

Private medical records indicate that the veteran was first 
diagnosed with colon cancer in January 1996.  A chest X-ray 
at that time showed a slight elevation of the left 
hemidiaphragm of uncertain etiology.  No other acute 
pulmonary pathology was seen.  The veteran was treated 
successfully; however, in November 1998 a biopsy showed 
invasive adenocarcinoma.  A chest X-ray that same month 
showed a pulmonary nodule.  The veteran was diagnosed with 
metastatic colorectal cancer, with metastases to the brain, 
bladder, and the lung.  He was treated with radiation therapy 
and chemotherapy.  In April 2000, he was hospitalized with 
stage IV colon cancer with lung involvement.  He developed 
cardiopulmonary arrest from the underlying progressive 
malignancy and he passed away shortly after he was admitted.  
The death certificate listed the immediate cause of death as 
cardiopulmonary arrest due to colon cancer.  

In an August 2000 letter, A.K., M.D. (Dr. K.), reported that 
the veteran underwent surgery in December 1998 for advanced 
colorectal carcinoma with initial lung involvement.  He 
subsequently developed bladder and brain involvement with 
eventual spread to the liver.  In a follow-up letter dated in 
December 2000, Dr. K. again noted that the veteran had been 
diagnosed with a recurrence of colorectal cancer in December 
1998.  Despite treatment, the cancer continued to progress 
and the veteran died in April 2000.  

The appellant has asserted that the veteran's colorectal 
cancer was due to exposure to Agent Orange in service.  In 
the alternative, she has asserted that the veteran's cancer 
actually began in his lung.  As mentioned above, 38 C.F.R. 
§ 3.309(e) lists certain diseases for which service 
connection may be presumed due to exposure to herbicide 
agents.  However, colon cancer and colorectal cancer are not 
included in that list.  While cancer of the lung is included 
in the list, there is no medical evidence to support the 
appellant's assertion that the veteran's fatal cancer began 
in his lung.  His treating physician diagnosed the veteran 
with metastatic colorectal cancer with progression to the 
lung, the brain, and the liver.  Additionally, it is not 
shown that the veteran's cancer was manifested to a 
compensable degree within one year of his discharge from 
service.  Consequently, service connection for colorectal 
cancer may not be established on a presumptive basis.  See 
38 C.F.R. § 3.309(a), (e).  

To establish service connection for the cause of the 
veteran's death, the appellant must show that the veteran's 
colorectal cancer was incurred in or aggravated by service on 
a direct basis.  The veteran did not establish service 
connection for any disabilities during his lifetime.  As 
discussed above, the certificate of death listed the 
immediate cause of death as cardiopulmonary arrest due to 
colon cancer.  No other contributory causes were listed, and 
an autopsy was not performed.  Private medical records show 
that the veteran was initially diagnosed with colorectal 
cancer in January 1996.  The appellant has not presented any 
evidence that the veteran's colorectal cancer was causally 
related to his military service.  Hence, it may not be 
concluded that a service-connected disability caused or 
contributed to cause the veteran's death.  

To the extent that the appellant offers her own opinion that 
the veteran's colorectal cancer was due to exposure to Agent 
Orange in service, or that his cancer actually began in his 
lung, the Board notes that her opinion is not probative on 
the issue.  Lay persons, such as the appellant, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  

The Board points out that pursuant to the statutes cited 
above, a great amount of scientific effort, over a number of 
years, has been exerted in research and analysis of the Agent 
Orange issue.  See The Agent Orange Act of 1991, supra, at 
section 3, which mandated that the National Academy of 
Sciences (NAS) "review and evaluate the available scientific 
evidence regarding associations between diseases and exposure 
to dioxin and other chemical compounds in herbicides."  In 
pertinent part, "[a]fter reviewing 6,420 scientific or 
medical articles, and selecting approximately 230 
epidemiologic studies for detailed analysis, consulting with 
outside experts, and conducting public hearings," NAS issued 
a report entitled Veterans and Agent Orange:  Health Effects 
of Herbicides Used in Vietnam, on July 27, 1993, which found 
that a relationship existed between exposure to herbicidal 
agents and the development of only certain diseases.  See 59 
Fed. Reg. at 342 (1994).  That NAS review was relied upon in 
the determination, by the Secretary of Veterans Affairs, that 
there is no positive association between exposure to 
herbicides and any disorder not listed in the governing 
regulations.  Id.  

Therefore, the Board concludes there is no justification or 
need for referral for an opinion in this case.  In light of 
the effort by the NAS, under the aegis of the Agent Orange 
Act and at the request of the Secretary, there would be no 
useful information gained, and no benefit to the appellant, 
in referral for an opinion.  Additionally, since there is no 
evidence of any type of treatment for colon cancer during the 
veteran's active military service, any opinion relating that 
disability to service would be based solely on history as 
provided by the appellant, as opposed to objective 
documentation.  LaShore v. Brown, 8 Vet. App. 406, 409 
(1995).  For this reason, the Board finds that there is no 
basis for obtaining a VA opinion regarding the etiology of 
the veteran's fatal metastatic colorectal cancer, as there is 
no reasonable possibility that such an opinion could 
substantiate this claim.  See 38 U.S.C.A. § 5107 (West Supp. 
2002).

In conclusion, although the Board is sympathetic to the 
appellant on the loss of her husband, and grateful for his 
service to this nation, the preponderance of the evidence 
does not warrant a favorable decision for her claim.  We have 
considered the doctrine of giving the benefit of the doubt to 
the appellant, under 38 U.S.C.A. § 5107 (old and new 
versions) and 38 C.F.R. § 3.102, but the Board does not find 
the evidence is of such approximate balance as to warrant its 
application.  Hence, the claim for service connection for the 
cause of the veteran's death is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

